This cause is pending before the court as an appeal from the Court of Appeals for Lucas County. Upon consideration of appellees’ motion for stay of proceedings,
IT IS ORDERED by the court that the motion for stay of proceedings be, and hereby is, granted, effective June 5, 1995, pending the probate court’s consideration of the parties’ settlement.
IT IS FURTHER ORDERED by the court that the parties promptly notify this court of the probate court’s disposition and file, if appropriate, an application for dismissal of this cause.